                                                                                              12/06/2019

                                     IN THE UNITED STATES DISTRICT COURT
                                    FOR THE WESTERN DISTRICT OF VIRGINIA
                                           CHARLOTTESVILLE DIVISION

     UNITED STATES OF AMERICA,
                                                                 CASE NO. 3:19-CR-00002

                               v.
                                                                 ORDER
     RAYMOND RASHARD HUBBARD,

                                               Defendant.        JUDGE NORMAN K. MOON

           By order of this Court, the guilty plea hearing in this matter was referred to the U.S.

Magistrate Judge Joel C. Hoppe, pursuant to 28 U.S.C. § 636(b)(3), for conduct of a plea hearing

and a plea colloquy under Rule 11 of the Federal Rules of Criminal Procedure. Judge Hoppe filed

a Report and Recommendation (the “Report”) on November 15, 2019, in which he recommended

that the Court accept Defendant’s plea of guilty to the offense charged in Count One of the

Superseding Information,1 Dkt. 36, and adjudge the Defendant guilty of that offense.

           After a careful review of the record, and no objection having been filed to the Report within

fourteen days of its service upon the parties, this Court ADOPTS the Report in its entirety, FINDS

the Defendant guilty of Count One of the Superseding Information, Dkt. 36, and ADJUDGES

Defendant guilty of that offense. A presentence report in this matter shall be prepared.

           It is so ORDERED.

           The Clerk of the Court is hereby directed to send a certified copy of this Order to all counsel

of record.

           Entered this ____
                        6th day of December, 2019.




1
    Defendant waived his right to prosecution by indictment. Dkt. 38.
